                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JONATHAN PAUL JOHNSON,


                                       Petitioner,

               v.                                                     CASE NO. 19-3109-SAC


STATE OF KANSAS,


                                       Respondent.


                                 MEMORANDUM AND ORDER

       This case comes before the Court on Petitioner Jonathan Paul Johnson’s petition for writ

of habeas corpus under 28 U.S.C. § 2254. On August 9, 2019, the Court entered an order (ECF

No. 10) granting Petitioner until September 9, 2019, to show cause why this matter should not be

dismissed for lack of subject matter jurisdiction and as barred by the exhaustion requirement. The

order states that “[t]he failure to file a response may result in the dismissal of this matter without

additional prior notice.” (ECF No. 10, at 4.) Petitioner has failed to file a response within the

allowed time, and the petition is dismissed.

       Rule 11 of the Rules Governing Section 2254 Cases requires a district court to issue or

deny a certificate of appealability (“COA”) upon entering a final adverse order. A COA may issue

only if the petitioner made a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). “When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid
                                                  1
claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000). The failure to satisfy either prong requires the denial of a COA. Id. at 485. The Court

finds nothing in the present record that suggests its ruling is debatable or an incorrect application

of the law and therefore declines to issue a certificate of appealability.

       IT IS THEREFORE BY THE COURT ORDERED that this Petition seeking relief

under 28 U.S.C. § 2254 is dismissed.

       IT IS FURTHER ORDERED that Petitioner’s Application to Proceed without

Prepayment of Fees and Affidavit by a Prisoner (ECF No. 2) is denied as Petitioner was not a

prisoner upon filing.

       IT IS FURTHER ORDERED that Petitioner’s Motion to Proceed without Payment of

Fees (ECF No. 4) is granted.

       IT IS FURTHER ORDERED that Petitioner’s Motion for Appointment of Counsel (ECF

No. 8) is denied as moot.

       IT IS SO ORDERED.

       DATED: This 16th day of October, 2019, at Topeka, Kansas.



                                               s/_Sam A. Crow____
                                               SAM A. CROW
                                               U.S. Senior District Judge




                                                  2
